          Case 7:19-cr-00649-KMK Document 37 Filed 06/22/20 Page 1 of 2



                              DEKAJLO LAW OFFICES
Oleh N. Dekajlo                                                               LONG ISLAND OFFICE
Orest T. Dekajlo                                                  1975 Hempstead Turnpike - Suite I 01
                                                                          East Meadow, NY 11554-1703
                                                                   tel: 516.542.9300 ~ fax: 516.542.9303
                                                                                email: Dekajlo@aol.com




June 18, 2020
                     r~E~no ENDORSED
                                                              Filed Via E-Mail


U.S District Court Judge Kenneth M. Karas
United States Courthouse
300 Quarropas St.
White Plains, NY 1060 l
                                                              LETTER MOTION
Re: USA v. Hankewycz
      Case No .: 7:19-cr-00649-k:mk



Dear Judge Karas,

Our offices represent the Defendant, Taras Hankewycz, who was sentenced by this Honorable
Court on Friday, April 24, 2020.
Pursuant to this Court's judgement and sentence, Taras Hankewycz was directed to "surrender
for service of sentence at the institution designated by the Bureau of Prisons: before 2 PM on
June 22 nd , 2020, as notified by the United States Marshall; As notified by the Probation or Pre-
Trial Services office."
Despite all attempts to ascertain the designated facility to which Mr. Hankewycz is to surrender,
neither Mr. Hankewycz, nor this office, nor his Pre-Trial Services officer have received any
indication of the designation.
We are all mindful of the interruption which Covid has had on the Judicial System.
Notwithstanding same, certain arrangements must be made in advance not only for his
transportation and Covid concerns, but also for setting up accounts for Mr. Hankewycz for the
duration of his stay at the designated facility. The Facility must also be made aware in advance
of his medical conditions, treatment and medication, consistent with the Court 's sentencing
directive.
         Case 7:19-cr-00649-KMK Document 37 Filed 06/22/20 Page 2 of 2



On behalf of Mr. Hankewycz, I respectfully ask that this Court extend the surrender date to take
place not later than seven days following receipt of the designation by the Bureau of Prison, or
US Marshall ' s office; but not later than thirty days herefrom.
I have spoken with AUSA James Ligtenberg and have advised him of this application to the
Honorable Court. He does not oppose this application, so long as there is a date certain by which
the surrender is to be completed. Mr. Hankewycz has paid the Special Assessment to the Court
Clerk and is in full compliance with his Pre-Trial Services obligations.




OND:dh

cc: AUSA James Ligtenberg. By ECF
